 SEVEN-UP BOTTLING COMPANY, INC.scribed above, the Spartan stores resemble in their physical abpects asingle retail department store.The Board's long-established policyin cases involving retail department stores is to find all inclusive unitsappropriate.'Many of the factors on which this policy was based arepresent herein, including the exercise by all the employees of the samegeneral skills, the use of common facilities, and the similarity of theirworking conditions. In view of all of the indicia of their mutualityof employment interests, and the fact of the joint employer relation-ship, we find a unit including employees of Spartan's wholly owneddepartments and those of licensed departments to be appropriate.,,We find that the following employees of the employer constitute aunit appropriate for collective bargaining within the meaning of Sec-t ion9(b) of the Act:All regular full-time and regular part-time employees employed atSpartan's retail department stores located in the metropolitan area ofOklahoma City, Oklahoma, including employees of Spartan's whollyowned and licensed departments, but excluding professional em-ployees,guards,watchmen, confidential employees,managementtrainees, store managers, assistant store managers, department man-agers,' head office cashiers, and all other supervisors as defined in theAct.1o[Text of Direction of Election omitted from publication.7PolkBrothers,Inc,128 NLRB 330, 331.8 InFrostco Super Save Stores, Inc,supra,footnote 4, the Board did differentiate asto a single licensed department and allowed a self-determination election by its employeeson the separate unit questionHowever,although the witnesses here were fully compe-tent to testify on, and were examined as to the factors supporting the separate electioninFrostco,the record here does not suggestthatlike considerations obtain in the caseof any of Spartan's licensed departmentsSee alsoUnited Stores of America, supra,footnote 46The Petitioner contends that department managers are not supervisors and should beincluded in the unit, while the Employer takes the contrary positionThe record e"tab-lishes that the department managers direct the work in their respective departments andhave authority effectively to recommend the discharge or discipline of employees undertheir direction.We find that they are supervisors and should be excluded from theappropriate unit10The parties stipulated to exclude the store managers,assistant store managers, headcashiers,and a management trainee.Seven-Up Bottling Company,Inc.andInternational Union ofUnited Brewery,Flour,Cereal,SoftDrinkand DistilleryWorkers of America, and its LocalUnionNo. 150,AFL-CIO,Petitioner.Case No. 25-RC-.170. January 14. 1963DECISION AND CERTIFICATION OF RESULTSOF ELECTIONPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted by the Acting Regional Di-140 NLRB No 57.681-492-63-vol. 140-40 612DECISIONSOF NATIONALLABOR RELATIONS BOARDrector on March 27, 1962, among the employees in the unit describedbelow.After the election, the parties were furnished with a tallyof ballots which showed that 31 ballots were cast, of which 12 were for,and 12 were against, the Petitioner, and 7 ballots were challenged. Thechallenged ballots were sufficient in number to affect the results of theelection.The Petitioner filed timely objections to conduct affectingthe results of the election.The Acting Regional Director investigated the various issues raisedby the challenges and objections and, thereafter, on May 11, 1962,issued and served upon the parties his report on challenged ballotsand objections to conduct affecting results of election. In his reportthe Acting Regional Director recommended that a hearing be con-ducted to resolve the issues of credibility of whether Herman Fricken-Schmidt,Myrvin (Ed) Remington, and Robert Rickard are super-visors as defined in the Act.He found that Harold Shaw and MartinWill are eligible voters and recommended that the challenges to theirballots be overruled, and further recommended that the challengesto the ballots of Harriet Robinson and Lynn Miller be sustained.Withrespect to the objections, the Acting Regional Director recommendedthat a hearing be held on objections Nos. 1 and 2, and that the remain-ing objections be overruled.On May 21, 1962, the Employer filed ex-ceptions to the Acting Regional Director's recommendation only withrespect to the recommendation regarding the challenge to the ballot ofRemington.The Board, having duly considered the matter, foundthat the Employer's exceptions did not raise material or substantialissues warranting reversal of the Acting Regional Director's recom-mendation with respect to Remington and, on June 28, 1962, ordereda hearing in accordance with the Regional Director's report.'A hearing was held August 10, 1962, in Indianapolis, Indiana, beforeClifford L. Hardy, hearing officer.All parties appeared and par-ticipated at the hearing.Full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on the is-sues was afforded all parties.On August 17, 1962, the hearing officer issued and served upon theparties his report and recommendations.With respect to the chal-lenges, the hearing officer recommended that the challenges of Rem-ington and Rickard be overruled, and that the challenge of Fricken-schmidt be sustained.With respect to the objections, the hearingofficer recommended that objection No. 1 be overruled and that objec-tion No. 2 be sustained.The Employer filed exceptions only to therecommendation with respect to objection No. 2 2In the absence of exceptions thereto,the Board heretofore adoptedpro formatheRegional Director's recommendation that the challenges to the ballots of Robinson andMiller be sustained, that the challenges to the ballots of Shaw and will be overruled,opened,and counted, and that objections Nos. 3 through 6 be overruled.'In the absence of exceptions thereto,the Board hereby adopts the hearing officer'srecommendations that objection No. 1 be overruled, that the challenges to Remington and SEVEN-UP BOTTLING COMIPANI, INC.613Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andFanning].The Board has reviewed the hearing officer's conduct of the hearingand the rulings made therein, and finds no demonstration of bias orcommission of prejudicial error.The Board has considered the chal-lenges and objections, the hearing officer's report, the exceptions andbriefs, and the entire record in this case and finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner is a labor organization claiming to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9(c) (1) and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that all production and main-tenance employees at the Employer's bottling plant located at 651 East20th Street and 123 Nest 22d Street, Indianapolis, Indiana, but ex-cluding all office clerical employees, driver salesmen, vendor repair-men, garage mechanics, semitrailer truck drivers, and all professionalemployees, guards, and supervisors as defined in the Act, constitute aunit appropriate for the purpose of collective bargaining within themeaning of Section 9 (b) of the Act.5.Objection No. 2 relates to a speech to eligibles made by the Em-ployer on the day before the election (attached hereto as Appendix A).Relying on the principles set forth inThe Trane Company (Clarks-villeManufacturing Division),137 NLRB 1506, andDal-Tex OpticalCompany, Inc.)137 NLRB 1782, cases in which the Board was con-cerned with related types of preelection statements, the hearing officerfound that the speech in question had a coercive impact upon the em-ployees and thereby interfered with the free choice of the employees.He therefore recommended that the objection be sustained.We donot agree.We have read the speech of the Employer in its entiretyand, in our opinion, it differs in tone and content from the preelectionspeeches on which we relied inTrane and Dal-Tex,and, is insufficientby itself to warrant setting aside the election.Accordingly, we over-rule the Petitioner's objection based thereon.As it appears that thePetitioner did not receive a majority of votes cast, we shall certify theresults of the election.Rickard be overruled,and the challenge to the ballot of Frickenschmidt be sustainedOn October 16, 1962, the Board issued an order directing the Regional Director to openand count the above challenged ballots which had been overruled and to issue a revisedtally of ballots.In accordance with the Board's order,the Regional Director issued arevised tally whichshowed asfollows: Of approximately 28 valid ballots, 12 were castfor, and 16were cast against, the Petitioner 614DECISIONS OF NATIONAL LABOR RELATIONS BOARD[The Board certified that a majority of the valid votes was notcast for International Union of United Brewery, Flour, Cereal, SoftDrink and Distillery Workers of America, and its Local Union No.150, AFL-CIO, and that said labororganizationis not theexclusiverepresentative of the employees in the unit found appropriate.]MEMBER DODGERS, concurring :I concur in the result.APPENDIX ASPEECH BY EMPLOYER'S ATTORNEY TO ASSEMBLED EMPLOYEES MARCH 26,1962, BEFORE THE SCHEDULED ELECTION MARCh 27, 1962Mrs. Joyce reviewed with the employees the working conditions,of fringe benefits, or and fringe benefits which were a part of theoverall working conditions at the plant then, and described, or toldthem that the Company in the past had tried to improve those as busi-ness conditions permitted, and that had been the company policy,and that that was the company policy.And that I think she even said something to the effect that in heropinion that the employees did not need a union.And that was heropinion.After those remarks she introduced me as the company attorney, andsaid that she had asked me to come and meet with them to answerany questions which they might have about the election or aboutanybody's rights.And at that point, again I identified myself as an attorney who wasemployed by the Company to advise with them and represent themin labor relations matters.And initially in my remarks to the employees I said that I wasn'tthere to convince anybody of anything, or to sell anything, but thatthe owners of the business had told me that they were convinced them-selves that if their employees had all the facts, and had an under-standing of the law, or what their rights were, everybody's rightswere, that they would have no difficulty in coming to a decision onwhatever would be best for them and in their best interest withrespect to the issue in the election the next day.Then I went over, in perhaps a little more detail than what Mrs.Joyce had, the procedures which the Board follows, and anticipatedwould follow in conducting that election the following morning.I had in my hand a copy of the official Board notice of the electionon which there was printed a sample ballot, and I read it to them, thequestion they were voting on, and pointed to the YES square and tothe NO square, and explained to them that if they wanted the Unionto represent them, they would put an X in the YES square, and if not,they would put it inside the NO square. SEVEN-UP BOTTLING COMPANY, INC.^?OI explained to them that under a section-I don't even know whetherI identified it to them, because I didn't think the number would meananything-but I explained that under the National Labor RelationsAct employees were granted certain rights, and they were protectedin exercising those rights.And that among those rights were the rightto join a union, to support it, to assist it, to vote for it, to help organizeit, to go to its meetings, and also employees were protected in the rightto refrain from any of that activity, or to refuse to join it, or support it,or assist it, or vote for it, or attend its meetings.And that they werefree to go either way they wanted in exercising their rights, eitherto support it, get behind it and work for it, or refrain from doing that.I further explained that they could not be penalized, or they couldnot be hurt in any way by the employer, insofar as I knew there wasno desire or intent on the part of the Employer to penalize or hurt,but they were protected by the National Labor Relations Act, andcould not be penalized or hurt for their decision as to which way theywent on that issue as to how they exercised their rights under the Act.I referred to the provisions of 8 (a) (3) of the Act, and advised themthat they were protected by the Act against any form of discriminationby way of a discharge, or a layoff, or a transfer to a less desirablejob, or any other form of discrimination that would be exercised to-ward them by the Company, or any employer, depending upon howthey exercised these rights, and they had no worry of that type thatthey need give any consideration to in making up their mind.I further went on and pointed out that whenever this group, orany group of employees that were similarly situated decided today, orany other day, so long as there was no contract provision that restrictedthis right, that whatever they decided that it was necessary to takepart in a strike to obtain something from their employer in the Nvayof a changed working condition, or employee benefits, that they wereprotected in that, they had an absolute right to, and there was nothingwhich the employer could do to interfere with that right, or to punishthem, or penalize them for exercising it, so long as there was no con-tract in force prohibiting it, and, of course there was none now, then.And so long as both the purpose of the strike or the picketing, and themethod by which it was carried out, were lawful.And that was a right that employees had, and they could exerciseit indefinitely.That Unions had some rights.And I talked with the employeesabout the rights of unions to organize employees. . . .... And that unions had rights, too; that unions had rights toorganize employees, to solicit their support, and to avail themselvesof the facilities of the National Labor Relations Board to try to accordthe exclusive rights to represent those employees in collectivebargaining. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDAnd when unions were successful, and were supported by employeesin that effort, and they have the sole right to represent employeesin dealing with their employer.They were the exclusive bargainingagent, and no one could interfere with that right.And there was a duty, a comparable duty then placed on the em-ployer to recognize the union, to deal with it as the sole and exclusivebargaining representative for the group of employees.And I went on to point out that the employers were not withoutrights under the National Labor Relations Act, also, and that oneof the rights that the employers had, that was in the nature of acorollary or a counter-right to the employees' right to strike, was thatwhenever employees felt it was necessary to, and did go out on a strikefor the purpose of obtaining either recognition of a labor organizationto represent them, or for the purpose of obtaining changes or improve-ments of any economic sort in their working conditions, whether itwas more money, more vacation pay, more insurance, whatever moreof anything it might be, that the employer at such time had some rights,and that the employers, every employer at such time was faced witha decision of what it shall do, whether it shall shut its operations downor allow them to be shut down, and remain shut down as long as thestrike continues.An employer was faced with obligations at thattime, and the obligations that it had to those employees who feltthat strike action was necessary was a very real obligation, and it wasone that would weigh heavily on any employer.But that was not the only obligation that an employer was facedwith under those circumstances. I said that the employer had otherobligations, that it has obligations to those, if any, employees who donot elect to take part in the strike, or the work stoppage, to thoseemployees, if any, who want to work.And its obligations to thatgroup are very real obligations, also.And their obligation to makework available to those employees.And an employer faced with this problem has other obligations aswell.It has obligations to its customers, to that group of peoplewho were perhaps the very reason that jobs existed.And one of thevery strong reasons that the jobs existed.And what were those obli-gations?Those obligations were to continue to meet the requirementsof the company products for those customers which had been thecompany's lifeblood, some of them over many years, to supply whatthey want, in the quantities they want, and the quality they want.And that that was a very real obligation that the company was facedwith when a strike presented itself.And those weren't all.There were other obligations, wherein undersuch a situation the company was faced with obligations to those men SEVEN-UP BOTTLING COMPANY, INC.617and women and children who had put the money, the dollars to providethe real estate we were standing on, the building we were in, the equip-ment, the materials of which are necessary, obviously necessary to pro-vide the jobs that everyone in the company had.And the obligationsto those, that group, are very real obligations.And there were others as well.And faced with these obligations,the employer, faced with a strike, inevitably has a decision to make,and that is how can it best fulfill these various obligations, and thatwhen any employer, including this employer, is faced with such astrike, if it decided that it could best meet these many obligations, oras many as possible of these obligations which it has, decides that itmust operate its plant, or its service, or facility, and even thoughitwould have a preference for operating it with all of its own em-ployees, including those who feel the strike is necessary, but acknowl-edging their right to strike, and to strike indefinitely, decides to operateusing those employees, if any, who want to work, and hiring newemployees to the extent necessary to take the place of those employeeswho feel that the strike is the wise or necessary course of actionfor them to take, such company does hire new employees to take theplace on a permanent basis for those strikers, then, and at that time,and by that action, without any design, without any desire, withoutany intent on the part of the employer, the employee, or any labororganization involved, as a pure matter of law, just a pure matterof National Labor Relations Act law, automatically upon the hiringof the permanent replacements to take the place of the striking em-ployees, the striking employee loses his right to reinstatement in theemploy of the employer, and he loses it for keeps.That in effect what he has done is to trade places, he who wasemployed yesterday, trades places with he who was unemployed yes-terday, and now has elected to take his job. That that is the legal effectof it.And that was not to double-talk, it was not in anyway to indicatethat there was any lessening or change in the right of the employeeto strike, because that's not so.The employee continues protectedin his right to strike, whether he's replaced or not.On an economicstrike he can strike just as long as he wants to strike. But if he electsto do so, and the employer elects to replace him, and by operationallaw if he's replaced on a permanent basis, he loses his right to rein-statement, he loses his right to come back to work in his old job.When my remarks were concluded I asked if any employees had anyquestions concerning their rights, the Union's rights, the employer'srights, or anyone's obligations, that they would like to talk about, thatthey would like answered .. .